     Case:
Case.net:   4:20-cv-00916-SPM
          2011-CC00212            Doc. #:
                       - Docket Entries                                1-1 Filed: 07/14/20 Page: 1 of 15 PageIDPage
                                                                                                                #: 4                                1 of 1




              Your Missouri Courts
J udicial Links       I   eFiling   I   Help    I   Contact Us    I   Print
                                                                                             Search for Cases by:[Select Search Method...

                                                                                                           GrantedPublicAccess          Logoff IMARUSIC73

                          2011 -CC00212 - PATRICIA M TERRY V THOMAS W TURPI N(E-CASE)
    Case Parties & Docket Charges,Judgments r service     Filings                                  Scheduled                    Civil           hmentsi
   Header Attorneys Entries  &Sentences     i Information   Due                                  Hearings & Trials        Judgments            ecution
                                    This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries:0Descending Display Options.
Click here to Respond to Selected Documents                   0Ascending

07/06/2020 ❑ Family Mem ber/Roommate Served
             Document ID - 20-SMOS-100; Served To - TURPIN, THOMAS W.; Server - ; Served Date - 29-JUN-20;
             Served Time - 10:15:00; Service Type - Sheriff Department; Reason Description - Served; Service Text -
             SERVED DONNA TURPIN.
           ❑ Notice of Service
             OUT OF STATE AFFIDAVIT OF SERVICE OF SUMMONS UPON DONNA TURPIN FOR THOMAS
             TURPIN.
                Filed By: MARK JOSEPH BECKER
                On Behalf Of: PATRICIA M. TERRY

06/18/2020 0 Alias Summons Issued
              Document ID: 20-SMOS-100, for TURPIN, THOMAS W.. SUMMONS SAVED AND ATTACHED IN PDF
              FORM FOR ATTORNEY TO RETRIEVE FROM SECURE CASE.NET. DH
           El Alias Summons Requested
              Request for Alias Summons for Thomas Turpin.
                 Filed By: MARK JOSEPH BECKER
                 On Behalf Of: PATRICIA M. TERRY

05/20/2020 0 Sum mons Returned Non-Est
              Document ID - 20-SMOS-32; Served To - TURPIN, THOMAS W.; Server - ; Served Date - 12-MAY-20;
              Served Time - 19:30:00; Service Type - Sheriff Department; Reason Description - Moved; Service Text -
              NON-EST, MOVED TO NORTH CAROLINA.
           El Notice of Service
              SUMMONS RETURNED NON-EST FOR THOMAS TURPIN.
                 Filed By: MARK JOSEPH BECKER
                 On Behalf Of: PATRICIA M. TERRY

03/03/2020 El Sum mons Issued-Associate
              DOCUMENT ID: 20-SMOS-32, FOR TURPIN, THOMAS W. SUMMONS SAVED AND ATTACHED IN
              PDF FORM FOR ATTORNEY TO RETRIEVE FROM SECURE CASE.NET. EPP

02/28/2020        0 Filing Info Sheet eFiling
                      Filed By: MARK JOSEPH BECKER
                  ❑ Pet Filed in Circuit Ct
                    PETITION.
                      On Behalf Of: PATRICIA M. TERRY
                  L       Judge Assigned
Case.net Version 5.14.0.17                                            Return to Top of Page                                             Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.caseNumber=2011-...                                                           7/13/2020
 Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 2 of 15 PageID #: 5

                                                                                 2011-CC00212

STATE OF MISSOURI                    )
                                     )       SS.
COUNTY OF ST. CHARLES                )
                IN THE CIRCUIT COURT OF THE COUNTY OF ST. CHARLES
                                STATE OF MISSOURI

PATRICIA M.TERRY,

                      Plaintiff,
                                                     Cause No.:
v.
                                                     Division No.:
THOMAS W.TURPIN,
Serve at: 17517 Route 111,
          Chesterfield, Illinois 62630              PLAINTIFFDEMANDS TRIAL BY JURY

                      Defendant.

                                           PETITION

       Plaintiff, for her cause of action against Defendant,states as follows:

       1.      At all pertinent times mentioned herein, Plaintiff Patricia M.Terry is and was an

individual residing and domiciled at 5531 Atlantic Cove, Benton, Arkansas 72019.

       2.      At all pertinent times mentioned herein,Defendant Thomas W.Turpin is and was

an individual residing and domiciled at 17517 Route 111, Chesterfield, Illinois 62630.

       3.      Route K at or near Christina Marie Drive is and was an open and public street and

highway in Wentzville,St. Charles County, Missouri.

       4.      On or about April 8,2017,Plaintiff was a passenger in a vehicle being operated by

Diane M.Downey southbound on Highway K,when it was struck in the rear by the Defendant.

       5.      Ms. Downey was stopped in traffic when struck.

       6.      Defendant caused, or directly contributed to cause, the aforesaid collision and

resulting damage to Plaintiff through his negligence in one or more of the following respects:
 Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 3 of 15 PageID #: 6




               (a)       Defendant failed to keep a careful lookout;

              (b)        Defendant operated his vehicle too close; and

               (c)       Defendant's vehicle collided with the rear of
                         Plaintiff's vehicle.

       7.      Such negligence of the Defendant,in one or more of the respects submitted above,

directly caused,or directly contributed to cause,Plaintiff to suffer serious and permanent injuries,

including neck and right shoulder injuries, requiring surgery and extensive physical therapy.

Said conditions were rendered painful and have affected her ability of movement and range of

motion; she has become obligated for medical attention, and will in the future become obligated

for medical attention. The aforesaid injuries were either caused, or directly contributed to be

caused, by said occurrence and the function and use of said parts, described above,has been and

will in the future be impaired and rendered painful; she has suffered and will suffer pain, all to

her injury and damage.

       8.      As a direct result or direct contributing result of the aforesaid negligence,

Plaintiff's injuries, as aforesaid, are permanent,disabling, and continuing. Plaintiff has sustained

pain and suffering and will do so in the future. Plaintiff has limitations in movement and range

of motion. In addition, Plaintiff also sustained lost wages.

       9.      Plaintiffs damages are in excess of the jurisdictional limit of $25,000.00, exclusive

of interest and costs.

        WHEREFORE, Plaintiff prays judgment against Defendant in such amount of money

damages as is fair and reasonable under the circumstances, in an amount in excess of the

jurisdictional limits of all inferior trial courts of the State of Missouri, together with prejudgment

interest and costs expended herein, and for such other relief as the Court considers proper under

the circumstances.
Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 4 of 15 PageID #: 7




                                   Respectfully submitted,



                                   THE HULLVERSON LAW FIRM



                                   BY
                                          MARK J. ECKER,#37801
                                          mbecker@hulIverson.com
                                          ATTORNEY FOR PLAINTIFF
                                          1010 Market Street,Suite 1480
                                          St. Louis, Missouri 63101
                                          #314.421.2313 Telephone
                                          #314.421.2341 Facsimile


Date: February 28,2020
          Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 5 of 15 PageID #: 8


              IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

Judge or Division:                                          Case Number: 2011-CC00212
MICHAEL JAMES FAGRAS
Plaintiff/Petitioner:                                    Plaintiffs/Petitioner's Attorney/Address:
PATRICIA M. TERRY                                        MARK JOSEPH BECKER
                                                         THE HULLVERSON LAW FIRM
                                                         1010 MARKET STREET
                                                         SUITE 1480
                                                     vs. ST. LOUIS, MO 63101
Defendant/Respondent:                                    Court Address:
THOMAS W. TURPIN                                         300 N 2nd STREET
Nature of Suit:                                          SAINT CHARLES, MO 63301
CC Pers Injury-Vehicular                                                                                                  (Date File Stamp)
                          Summons for Personal Service Outside the State of Missouri
                                                        Except Attachment Action
 The State of Missouri to: THOMAS W. TURPIN
                           Alias:
 17517 ROUTE 111
 CHESTERFIELD, IL 62630
     COURT SEAL OF            You are summoned to appear before this court and to file your pleading to the petition, copy of
                              which is attached, and to serve a copy of your pleading upon the attorney for the
                              plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                              you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                              taken against you for the relief demanded in this action.
                                                 3/3/2020                                       /S/ Cheryl Crowder
  ST. CHARLES COUNTY                               Date                                                   Clerk
                              Further Information:
                                              Officer's or Server's Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is                                           of                                County,                     (state).
     3. I have served the above summons by: (check one)
           ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
           ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with                                             , a person of the defendant's/respondent's family
                over the age of 15 years who permanently resides with the defendant/respondent.
           ❑ (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                    (name)                                                           (title).
           ❑ other:
     Served at                                                                                                                    (address)
     in                                      County,                     (state), on                      (date) at                  (time).


                   Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                             Subscribed and sworn to before me this                    (day)                       (month)          (year).
                                I am:(check one) ❑ the clerk of the court of    which affiant is an  officer.
                                                     ❑ the judge of the court of which affiant is an officer.
                                                     ❑ authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                       summons.(use for out-of-state officer)
                                                     ❑ authorized to administer oaths. (use for court-appointed server)

                                                                                                   Signature and Title
    Service Fees
    Summons      $
    Non Est
    Mileage                                                        miles @ $           per mile)
    Total
                                                                       ficer making return on service of summons.
                             See the following page for directions to of

OSCA (07-18) SM60(SMOS) For Court Use Only: Document ID# 20-SMOS-32              1 of 2 (2011-CC00212)             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                           506.500, 506.510 RSMo
           Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 6 of 15 PageID #: 9

                             Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant's/respondent's refusal to receive the same.

    Service shall be made:(1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process;(2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally;(3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
    (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     "territory" for the word "state."

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant's authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60(SMOS)For Court Use Only: Document ID# 20-S11/10S-32     2 of 2 (2011-CC00212)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
    Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 7 of 15 PageID #: 10

                   41A_                                   ryi4,-ak Nc, pvg,„4,4„

                      Civil Paper Service Sheet
    cument ID: 2011-CC00212                               Civil Paper File: 20-000455
                                                     Attempted Service
   Defendant: TURPIN,THOMAS W                      Date   Time Initials
     Address: 17517, ROUTE 111                     1- 0 c2:22f
            :CHESTERFIELD IL 62630             5

    Plaintiff: TERRY.PATRI IA M
 Return Date:

I certify that I have served this summons on the defendant as follows:
          ersonal       - by leaving a copy ofthe summons and complaint with the named defendant
         ervice        personally.
         Ostitute       - by leaving a copy ofthe summons and complaint at the named defendant's
        Service        usu1l place or residence with a member of the family, ofthe age of 13 years or
                       upwards, and informing that person of the contents thereof. A copy of the
                       summons was mailed on                   to the defendant named above.
   _ 3. Service  on     - Corp.       Co.      Business__   Partnership        By leaving a copy ofthe
                       summons and complaint with the registered agent, authorized person or partner of
                       the defendant
Sex: Male        Female
Race: Black        White       Other
Age:
Writ Served On:                        (relationship)


Served By:   Date:                    Time:
ADDITIONAL EMARKS:




    Sheriff's Fees:(Service &
                     Return)
                       Miles:
                       Total:

                                           MACOUPIN COUNTY SHERIFF
Fees Paid:    61
By:
                                                                3Lok,
3/11/2020 10:10:06 AM
          Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 8 of 15 PageID #: 11




              IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSO

 Judge or Division:                                       Case Number: 2011-CC00212
 MICHAEL JAMES FAGRAS
 Plaintiff/Petitioner:                                  Plaintiff's/Petitioner's Attorney/Address:
 PATRICIA M. TERRY                                      MARK JOSEPH BECKER
                                                        THE HULLVERSON LAW FIRM
                                                        1010 MARKET STREET
                                                        SUITE 1480
                                                    VS. ST. LOUIS, MO 63101
 Defendant/Respondent:                                  Court Address:
 THOMAS W.TURPIN                                        300 N 2nd STREET
 Nature of Suit:                                        SAINT CHARLES, MO 63301
 CC Pers Injury-Vehicular                                                                                                 (Date File.Stamp)
                          Summons for Personal Service Outside the State of Missouri
                                         (Except Attachment Action)
 The State of Missouri to: THOMAS W.TURPIN
                           Alias:
 17517 ROUTE 111
 CHESTERFIELD,IL 62630
     COURT SEAL OF            You are summoned to appear before this court and to file your pleading to the petition, copy of
                              which is attached, and to serve a copy of your pleading upon the attorney for the
                              plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                              you, exclusive of the day of service. If you fall to file your pleading,judgment by default will be
                              taken against you for the relief demanded in this action.
                                                 3/3/2020                                    /S/ Cheryl Crowder
  ST. CHARLES COUNTY                               Date                                                Clerk
                              Further Information:
                                               Officer's or Server's Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is                                           of                                County,                     (state).
     3. I have served the above summons by: (check one)
           ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
           ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with                                             , a person of the defendant's/respondent's family
                over the age of 15 years who permanently resides with the defendant/respondent.
           ❑ (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                    (name)                                                           (title).
         •other:
     Served at                                                                                                                    (address)
     in                                      County,                     (state), on                     (date) at                   (time).


                   Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                             Subscribed and sworn to before me this                    (day)                      (month)           (year).
                                I am:(check one) ❑ the clerk of the court of which affiant is an officer.
                                                     ❑ the judge of the court of which affiant is an officer.
                                                     ❑ authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                       summons.(use for out-of-state officer)
                                                     ❑ authorized to administer oaths. (use for court-appointed server)

                                                                                                   Signature and Title
    Service Fees
    Summons      $
    Non Est
    Mileage                                                       miles 1§ $           per mile)
    Total        $
                                                                       icer making return on service of sum mons.
                            See the following page for directions to off

OSCA (07-18)SM60(SMOS)For Court Use Only. Document ID# 20-SMOS-32                1 of 2 12011-CC00212)             Rules 54.06, 54.07, 64.14. 54.20;
                                                                                                                           506.500, 506.510 RSMo
         Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 9 of 15 PageID #: 12



                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant's/respondent's refusal to receive the same.

    Service shall be made:(1) On Individual. On an individual, Including an Infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the Individual's dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process;(2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally;(3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
    the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
    (4)On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
    corporation or body in the case of a county, to the mayor or city clerk or city attorney In the case of a city, to the
    chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made,

    Service may be made in any state or territory of the United States. If served in a territory, substitute the word
    "territory" for the word "state."

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the afflant, and the affiant's authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18)SM60(SMOS)For Court Use Only: Document ID# 20-SMOS•32        2 of 2 (2011-OG00212)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                              506.500, 506.510 RSMo
          Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 10 of 15 PageID #: 13


               IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

 Judge or Division:                                           Case Number: 2011-CC00212
 MICHAEL JAMES FAGRAS
 Plaintiff/Petitioner:                                   Plaintiffs/Petitioner's Attorney/Address:
 PATRICIA M. TERRY                                       MARK JOSEPH BECKER
                                                         THE HULLVERSON LAW FIRM
                                                         1010 MARKET STREET
                                                         SUITE 1480
                                                     vs. ST. LOUIS, MO 63101
 Defendant/Respondent:                                   Court Address:
 THOMAS W. TURPIN                                        300 N 2nd STREET
 Nature of Suit:                                         SAINT CHARLES, MO 63301
 CC Pers Injury-Vehicular                                                                                                   Date File Stam
                          Summons for Personal Service Outside the State of Missouri
                                                       Except Attach ment Action
  The State of Missouri to: THOMAS W. TURPIN
                            Alias:
  14400 SPRINGWATER DR
  MATTHEWS, NC 28105
      COURT SEAL OF            You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                                              June 18, 2020                                        /S/ CHERYL CROWDER
  ST. CHARLES COUNTY                               Date                                                    Clerk
                              Further Information:
                                              Officer's or Server's Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is                                           of                                County,                     (state).
     3. I have served the above summons by: (check one)
           ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
           ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with                                             , a person of the defendant's/respondent's family
                over the age of 15 years who permanently resides with the defendant/respondent.
           ❑ (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                    (name)                                                           (title).
           ❑ other:
     Served at                                                                                                                    (address)
     in                                      County,                     (state), on                      (date) at                  (time).


                   Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                             Subscribed and sworn to before me this                    (day)                      (month)           (year).
                                I am:(check one) ❑ the clerk of the court of which affiant is an officer.
                                                     ❑ the judge of the court of which affiant is an officer.
                                                     ❑ authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                       summons.(use for out-of-state officer)
                                                     ❑ authorized to administer oaths. (use for court-appointed server)

                                                                                                   Signature and Title
    Service Fees
    Summons      $
    Non Est
    Mileage                                                        miles @ $           per mile)
    Total
                             See the following page for directions to of
                                                                       ficer making return on service of summons.

OSCA (07-18) SM60(SMOS) For Court Use Only: Document ID# 20-SMOS-100             1 of 2 (2011-CC00212)             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                           506.500, 506.510 RSMo
         Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 11 of 15 PageID #: 14

                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant's/respondent's refusal to receive the same.

    Service shall be made:(1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process;(2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally;(3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
    (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
    corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
    chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
    any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     "territory" for the word "state."

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant's authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60(SMOS)For Court Use Only: Document ID# 20-SMOS-100       2 of 2 (2011-CC00212)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 12 of 15 PageID #: 15




STATE OF MISSOURI                       )
                                        )      SS.
COUNTY OF ST. CHARLES                   )
               IN THE CIRCUIT COURT OF THE COUNTY OF ST. CHARLES
                                STATE OF MISSOURI

PATRICIA M.TERRY,

                       Plaintiff,
                                                      Cause No.:     2011-CC00212
v.
                                                      Division No.: 4
THOMAS W.TURPIN,

                       Defendant.

                                    MEMORANDUM FOR CLERK

      Alias Summons ordered to issue to THOMAS W. TURPIN for service by the Sheriff of
Mecklenburg County, North Carolina at the following address:


                                      14400 Springwater Drive
                                    Matthews, North Carolina 28105




                                               THE HULLVERSON LAW FIRM



                                               BY
                                                      MARK J BECKER,#37801
                                                      mbecker@hullverson.com
                                                      ATTORNEY FOR PLAINTIFF
                                                      1010 Market Street,Suite 1480
                                                      St. Louis, Missouri 63101
                                                      #314.421.2313 Telephone
                                                      #314.421.2341 Facsimile

Date:   June 18,2020
Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 13 of 15 PageID #: 16




 State of North Carolina/Mecklenburg County
 OUT OF STATE AFFIDAVIT OF SERVICE                                                                                                                    cn

 PERSONALLY APPEARED before me, the undersigned authority,                       S0 C.s ( - "2
 Deputy Sheriff of Mecklenburg County, so being duly sworn, deposes and says that in the County of                                                    (1)

 Mecklenburg, State of North Carolina, serving the defendant by the laws governing service of Civil
 Process within the State of North Carolina, he/she delivered to the within named Defendant/ Respondent
 at the following time(s) and place(s) to wit:
                                                                    Received Date/Time:                         6 74" 7              .3:3 "1"

 Defendant/ Respondent:                                                       "ritc
                                                                                  " ti                              - fIz
                                                                                                                        t

 Division:                          Case Number:                           '
                                                                           2-° /1 -                 o           (
                 Of Applicable)
                                                                                                                                                      N>


 Type(s)of Process:                  Summons ErComplaint ❑ Lis Pendens0Notice 0Child Support0A&P
  (Check All That Apply)
                              El Other:

 On:                              6,2q -z,                                 at:                          0/                               ,15":ifpm
                                  (Date)                                                            (lime)

  D        Individual Service: The Defendant/Respondent listed above was served personally at

                                                                                                                                                on
           the date and time listed above.                              (Location, Address)

         ..Substitute Service: Service was completed by leaving a true copy of the process listed above
                                                                      at       r/Va d     S /0evy 6 Vh TZ-Je
           with           Tariff,/
                                           (Name, Relationship)                                                        (Location)

           ba      AkA-11N rr 411                     7       a -5-
           on the date and time listed above,                                  (Address)

   ID      Corporate, LLC, Partnership, Association or Government Service: By leaving a true copy
           of the process listed above with
                                                                                           (Name, Title)
           at                                                                                                               of the said entity
           on the date and time listed above.                     (Location, Address)

   C]      Non-Service: Service of the process listed above was not completed at
                                                                                                                            (Location)
                                                                                 on the Defendant/Respondent listed above for
                                   (Address)
           the following reason:                                                                                                                on
           the date and time listed above.

 Garry L. McFadden,                                     By:                 SaAir-S        >ea.1 cf..3                         zt-zo    10,5
 Sheriff Mecklenburg County NC                                 Deputy Sheriff                                                   Date/Time
                                                               MeckleVAPC4tAfity4heriff's Office
 Sworn to and subscribed before me,                               ."."4N%. s'Aitk CH/A, lo
                                                                           ...........
                                                                                              ••
                                                                                               •         ••
 This    30                 y of,                                                               %         or,
                                                              ..t, : , ,,
                                                              .                                  .. •
                                                                                                 .  r.
                                           C
  Notary Public
                                                                  ,..            „o?             l40
                                                                                                   .    .. 64
                                                                                                         qt.
  My commission expires:
                                                                                 ............       •:,.
                                                                                                      ,
              700 East Fourth Street Charlotte, NC 28201°P                                      Iik./ 43 Fax: 704-432-3763
                                          http://www.mecksaigiVM
                                                                                                                         SW? Appro,Ni Rf,v. 7/22114
        Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 14 of 15 PageID #: 17




               IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

 Judge or Division:                                           Case Number: 2011-CC00212
 MICHAEL JAMES FAGRAS
 Plaintiff/Petitioner:                                       Plaintiffs/Petitioner's Attorney/Address:
 PATRICIA M. TERRY                                           MARK JOSEPH BECKER
                                                             THE HULLVERSON LAW FIRM
                                                             1010 MARKET STREET
                                                             SUITE 1480
                                                         vs. ST. LOUIS, MO 63101
 Defendant/Respondent:                                       Court Address:
 THOMAS W.TURPIN                                             300 N 2nd STREET
 Nature of Suit:                                             SAINT CHARLES, MO 63301
 CC Pers Injury-Vehicular                                                                                                    (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                           (Except Attachment Action)
  The State of Missouri to: THOMAS W.TURPIN
                            Alias:
  14400 SPRINGWATER DR
  MATTHEWS, NC 28105
      COURT SEAL OF            You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                                             June le,2020                                      /S/ CHERYL.CROWDER
   ST. CHARLES COUNTY                                 Date                                                   Clerk
                               Further Information:
                                              Officer's or Server's Affidavit of Service
     I certify that:
     1, I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is                                           of                               County,                     (state).
     3. I have served the above summons by: (check one)
           ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent,
           ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with                                              a person of the defendant's/respondent's family
                over the age of 15 years who permanently resides with the defendant/respondent.
           ❑ (for service on a corporation)delivering a copy of the summons and a copy of the petition to
                                                                   (name)                                                           (title).
           ❑ other:
     Served at                                                                                                                       (address)
     in                                        County,                    (state), on                      (date)at                    (time).

                   Printed Name of Sheriff or Server                                                Signature of Sheriff or Server
                             Subscribed and sworn to before me this               (day)                   (month)              (year).
                               I am:(check one) ❑ the clerk of the court of which affiant Is an officer.
                                                ❑ the judge of the court of which affiant is an officer.
         (Seal)                                 ❑ authorized to administer oaths in the state in which the affiant served the above
                                                   summons,(use for out-of-state officer)
                                                ❑ authorized to administer oaths. (use for court-appointed server)

                                                                                                    Signature and Title
    Service Fees
    Summons      $
    Non Est
    Mileage                                                         miles © $           per mile)
    Total                                                                                                                         MCSO-'28J1lN26 1 127
                             See the following page for directions to officer making return on service of summons,

OSCA (07-18) SM60(SMOS)For Court Use Only: Document ID# 20-SMOS-100              1   of 2 (2011-CC00212)             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                             506.500, 506.510 RSMo
        Case: 4:20-cv-00916-SPM Doc. #: 1-1 Filed: 07/14/20 Page: 15 of 15 PageID #: 18



                           Directions to Officer Making Return on Service of Summons

    A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
    defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
    prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
    defendant's/respondent's refusal to receive the same.

     Service shall be made:(1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the Individual personally or by
     leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process;(2)On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally;(3)On Corporation, Partnership or Other
     Unincorporated Association, On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
    (4)On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney In the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

    Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
    territory where such service is made.

    Service may be made in any state or territory of the United States. If served in a territory, substitute the word
    "territory' for the word "state,"

    The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
    the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
    manner of service, the official character of the affiant, and the affiant's authority to serve process in civil actions
    within the state or territory where service is made.

    Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
    appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
    30 days after service.




OSCA (07-18)SM60(SMOS)For Court Use Only: Document ID# 20-SMOS-100       2 of 2 (2011-CC00212)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                              506,500, 506,510 RSMo
